PD-0837-15
                                   PD-0837-15                                COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                             Transmitted 7/6/2015 3:38:10 PM
                                                                               Accepted 7/7/2015 4:05:38 PM
                               COURT OF CRIMINAL APPEALS                                      ABEL ACOSTA
                                                                                                      CLERK
                                         AUSTIN, TEXAS


MARK                FIBRANZ,                   §
        Appellant,                             §
vs.                  §                NO.                      05-14-01203-CR
                                               §
THE      S TAT E  OF           TEXAS,          §
        Appellee.                              §


                            MOTION      FOR    EXTENSION        OF   TIME




T O T H E H O N O R A B L E J U D G E O F S A I D C O U R T:


        COMES NOW MARK FIBRANZ, Appellant, by and through his Attorney of Record, MARK T.

LASSITER, and tenders, pursuant to the Texas Rule of Appellate Procedure 38.6(d), this Motion for

Extension of Time. In support of this motion. Appellant would show the following:

                                                       I.


        Mr. Lassiter has been involved with several jury trials and has not been able to finish

researching to submit a petition for discretionary review.

                                                      II.


        This motion is not made for purposes of delay but that justice may be done. This is Appellant's

first request for a continuance.




WHEREFORE, PREMISIS CONSIDERED, the Defendant/Appellant respectfully requests that

this motion be granted.




                                                      July 7, 2015
PA G E - 1